 FRED STARKFred Stark and Jamaica 201 St. Corp.,Inc. and Jamai-ca 202 St.Corp.,Inc. and Local 32B, Service Em-ployees InternationalUnion,AFL-CIO. Cases29-CA-3600 and 29-CA-3601September 6, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn May 31, 1974, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, Respondents filed excep-tions and a supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modified,and hereby orders that Respondents, Fred Stark andJamaica 201 St. Corp., Inc. and Jamaica 202 St. Corp.,Inc.,New York, New York, their partners, officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as modifiedbelow:1.Substitute the following paragraph for para-graph 2(a):"(a)OfferCharlesThompson,RogerEvans,Wayne Huff, Jeffrey Maksymchak, Felipe Ortiz, andGeorge Peters immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges."2.Delete paragraph 2(b) and reletter the subse-quent paragraphs accordingly.3.Substitute the attached notice for that of theAdministrative Law Judge.1The Respondents have excepted to certain credibility findings made bythe Administrative Law Judge.It is theBoard's established policy not tooverrule an Administrative Law Judge's resolutionswith respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefully examined therecord and find no basis for reversinghis findings.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States Government209WE WILL NOT discharge, or refuse to reinstate orrehire employees, or subject them to demeaningconditions of employment, because they join,support, assist, or affiliate with Local 32B, Ser-vice Employees International Union, AFL-CIO,or any other union, or because they sign cardsfor, or otherwise designate or select, such Unionor any other union as their bargaining represen-tative.WE WILL NOT question employees about theirunion activity, affiliations, assistance, or support,or about their selection of the Union or any otherunion.WE WILL NOT threaten employees with dis-charge or other reprisals in employment if theyassist, support, or join a union, or select a unionas their bargaining representative.WE WILL offer Charles Thompson, Roger Ev-ans,Wayne Huff, Jeffrey Maksymchak, FelipeOrtiz, and George Peters immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and we will pay them for anylosses sustained as a result of their discharges,with 6-percent interest.FRED STARK AND JAMAICA201 ST. CORP., INC. AND JA-MAICA 202 ST. CORP., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 16 Court Street, Fourth Floor, Brook- 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDlyn,New York 11241, 'Telephone 212-596-3535.DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge: OnOctober 18, 1973, Local 32B, Service Employees Interna-tional Union, AFL-CIO, the Union, filed unfair labor prac-tice charges against Fred Stark, Jamaica 201 St. Corp., Inc.and Jamaica 202 St. Corp., Inc., herein collectively referredto asthe Respondent, alleging commission by the Respon-dent of unfair labor practices in violation of the NationalLaborRelationsAct (29 U.S.C. § 151et seq.).On December28, 1973, the Regional Director issued an order consolidat-ing the cases,accompanied by a complaint and notice ofhearing. Service of the charges, the order, and the complaintand notice of hearing was duly made on the Respondentand the Union.The complaint alleged in sum that the Respondent, inviolation of Section 8(a)(1) and (3) of the Act, dischargeda number of employees, identified hereafter, interrogatedemployees concerning union matters, and warned employ-ees againstaffiliatingwith or supporting the Union. TheRespondent duly filed its answer, thereafter amended, de-nying the commission of unfair labor practices.Pursuant to notice a hearing was held in Brooklyn, NewYork, on March 12, 13, and 19, 1974. The General Counseland the Respondent appeared and were represented bycounsel.All parties were afforded full opportunity to beheard, to introduce material evidence, to present oral argu-ment,and to file briefs. Briefs were filed by the GeneralCounsel and the Respondent on April 29, 1974, and havebeen considered.Upon consideration of the entire record and the briefs,and from my observation of the witnesses, I make the fol-lowing:York, where they are, and have been at all times materialherein, engaged in the rental of residential real estate.Stark, Jamaica 201, and Jamaica 202, herein collectivelyreferred to as the Respondent, are, and at all times materialherein have been, affiliated businesses with common offi-cers, ownership, directors, and operators, and constitute asingle integrated business enterprise; the said directors andoperators formulate and administer a common labor policyfor the aforenamed concerns, affecting the employees ofsaid concerns.During the past year, which period is representative of itsannual operations generally, the Respondent in the courseand conduct of its business purchased, and caused to betransported and delivered to its places of business, oil andother goods and materials valued in excess of $50,000 ofwhich goods and materials valued in excess of $50,000 weretransported and delivered to it, and received from, otherenterprises located in the State of New York, each of whichother enterprises had received the said goods and materialsin interstate commerce directly from states of the UnitedStates other than the State in which it is located.During the same period, the Respondent received rentalrevenue from residential properties in excess of $500,000and rental revenue from commercial properties in excess of$100,000. Said rental revenue from commercial propertiesincluded rent of at least $25,000 from enterprises whichannually purchase goods valued in excess of $50,000 fromsources located outside the State of New York.Respondent is and has been at all times material hereinan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDLocal32B, Service Employees International Union,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.FINDINGS OF FACT1.THEBUSINESS OFTHE RESPONDENTStark is a copartnership composed of Fred Stark, HaroldStark, and Rita Stark, copartners, doing business under thetrade name and style of Fred Stark.Jamaica 201 is and has been at all times material hereina corporation duly organized under, and existing by virtueof, the laws of the State of New York.Jamaica 202 is and has been at all times material hereina corporation duly organized under, and existing by virtueof, the laws of the State of New York.At all times material herein Stark has maintained its prin-cipal office and place of business at 198-10 Jamaica Avenuein the city and State of New York where it is, and has beenat all times material herein, engaged in the ownership andrental of commercial and residential buildings and proper-ties.At all times material herein Jamaica 201 and Jamaica 202have maintained their principal offices and places of busi-ness at 198-10 Jamaica Avenue, in the city and State of NewIII.THEUNFAIR LABOR PRACTICESA. SummaryOn April 30, 1973, seven of the Respondent's employeessigned authorization cards for the Union. On May 10, 1973,the Respondent received a letter from the Union requestingrecognition. Within a week thereafter the employment of sixof the seven employees was terminated. The General Coun-sel contends that the terminations were for union activity;the Respondent contends that two of the terminations werevoluntary quittings and that the remainder were for cause.B. The Designations of the UnionOn April 17, 1973, the Respondent signed a contract withthe Union covering one of the Respondent's properties notinvolved here. Upon learning of this, George Peters, a fore-man for the Respondent, contacted the Union and arrangedfor an organizational meeting at his apartment.The meeting was held on April 30, 1973. It was attendedby Peters and by employees Charles Thompson, JeffreyMaksymchak, Roger Evans, Wayne Huff, Kenroy Bishop, FRED STARKand Felipe Ortiz. The Union was represented by Tony Poc-cio, an organizer. Each of the seven employeessigned anauthorization card at the meeting. The Union thereafterrequested recognition by letter dated May 8, which the Re-spondent received on May 10, 1973.On the following day, May 11, 1973, the employment ofThompson, Evans, Huff, and Maksymchak was terminated.At some unidentified date after receiving the Union'sletter, Fred Stark, one of the Respondents, telephoned Ru-dolph Larmond, an official of the Union, and asked whatitwas "allabout." Advised by Larmond that the Unionwished to represent the employees and would like to negoti-ate, Stark replied that there must be "some mistake" andasked who the people were. Larmond gave Stark two orthree names, to which Stark replied: "Oh, I fired them.They're all drunk, and I fired them."Larmond's testimony, which is not denied, is credited.'On May 16 Felipe Ortiz was terminated. And on thefollowing day, May 17, George Peters was discharged.C. ContentionsThe General Counsel contends that the six employeeswere discharged for their union activity. The Respondentcontends that Thompson quit, that Evans and Huff weredischarged for drunkenness, and Maksymchak for refusingto work. The Respondent asserts that Ortiz was not dis-charged but quit. With respect to Peters, the Respondent'scontention is twofold: That Peters is a supervisor and notan employee under the Act, and that he was discharged forfalsifying the reason he took a day off.In essential particulars resolution of the issues is substan-tially dependent upon credibility determinations.D. The Terminationsof Thompson, Evans, Huffand MaksymchakOn May 11, 1973, HaroldStark,an official of the Compa-ny and the son of Respondent Fred Stark,directed CharlesThompson to take a crew consisting of Evans and Huff toa building in the process of renovation, remove debris fromthe structure,and haul itawayin the Respondent's truck.2During the morning the employees completed the work ofcleaning up the first floor of the building and began workin the basement.That,however,was a more difficult jobinvolving, among other things, the hauling of wet debris,including ashes, in 5- or 10-gallon pails,lugging them aconsiderable distance across the basement,up the stairs,and out to the truck.In the past in similar situations 5 or6 men had been assigned to form a chain to perform thework.During orshortlyafter the lunch hour,Thompsonsuggested that more men were needed for the job. Theothers agreed.The three thereupon drove to the office of the'The Regional Director subsequently dismissed a refusal to bargaincharge filed by the Union,on the ground that the Union did not representa majority of the employees.2 Except as otherwise indicated the findings herein are based on uncontra-dicted and credited testimony.Where there is significant conflict on materialfacts credibility resolutions are made. Collateral occurrences which were thesubject of testimony,but do not directly bear on the issues,have been omittedfrom the recital of facts.211Respondent some short distance away for the purpose ofasking Harold Stark to provide more help.They arrived at the office about I or shortly thereafter.When they arrived Thompson went inside, for the purpose,according to the testimony of the employees, to find HaroldStark. Stark was not in the office. The 3 employees then satin the truck to await his arrival. While there they were joinedby Maksymchak, a part-time student employee, who wasjust reporting for work. Maksymchak was told by Stark'ssecretary to await the arrival of Helga Schenck, theRespondent's office manager. Miss Schenck was at thattimeat lunch and had left word that when Maksymchakarrived he should wait for her because she had an errand forhim to do.Thompson, Evans and Huff joined Maksymchak in thelatter's station wagon to await the arrival of Harold Stark.While they were waiting, Maksymchak said that he was notfeeling well, and did not think that he would work that day.UnderthearrangementwiththeRespondent,Maksymchak's schedule was flexible, and he was not re-quired to work regularly.3Sometime after 1 o'clock Helga Schenck returned fromlunch. According to her testimony she went out to the car,and asked the 4 employees whether that was all they had todo, and Thompson replied that he was not going to workany more. She then went back into the office, apparentlywithout speaking to Maksymchak, though that had been herprimary purpose in coming out.A short while later Harold Stark arrived and approachedthe car. According to the testimony of the 4 employees,Stark asked Maksymchak whether he was going to workthat day, Maksymchak responding in the negative, statingthat he did not feel like working. Harold Stark looked at theothers and said that they were discharged for being drunk.Stark's version of the incidentis asfollows: All but Mak-symchak were drunk. He asked the four men what they weredoing there and why they hadn't finished the job. Thomp-son replied that they were not doing the work, Huff thatthey were done with it. Being unable to get anything morecoherent from Thompson, Evans, and Huff because of theirdrunken condition, Stark told those three that they weredrunk, had not done the work, and were fired. As to Mak-symchak, Stark asked him whether he was going to work orstay there. Receiving no response, Stark said that if Mak-symchak did not want to come to work, he was fired too.He then walked away.All four employees denied that they were drunk. All testi-fied that they had not had anything to drink that day. Ad-mittedly they did not deny Harold Stark's accusation: theirtestimony as to that is that they had no opportunity, that7The testimony of Stark's secretary,Karen Gsell,is that when Thompsoncame into the office Maksymchak was already there waiting for MissSchenck, that Thompson said that he had quit, and told Maksymchak thathe wished to see him outside,and that the two then left.Thompson denied saying that he had quit. The testimony of the employees,includingMaksymchak,is that when Maksymchak arrived at the office,Thompson,Evans, and Huff were sitting in the truck,waiting for HaroldStark to arrive.In view of the whole pattern of events,and the subsequent occurrences,Iconclude that Ms. Gsell misunderstood Thompson.It is not apparent, andno reason is suggested, why he should have quit, or waited with the othersif he had. Cf. In. 5. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDafter discharging them, Stark immediately walked away.Credibility resolutions as to this incident are made here-after.E.Maksymchak's Requests for ReinstatementMaksymchak testified that on the day after the dischargehe returned to the Respondent and asked Harold Stark forhis job back. According to Maksymchak, Harold Stark toldhim to wait a few weeks "till things cool off." Over the nextseveral months Maksymchak returned 4 or 5 times withoutsuccess.On the first occasion Harold Stark asked Mak-symchak why he joined the Union, and characterizedMaksymchak's action "like stabbing me in the back." On alater occasion Stark told Maksymchak that he could havehis job back if he got out of the Union. Maksymchak saidthat he would not do that, and thereafter ceased comingback.Maksymchak's testimony concerning his requests for re-instatement is not denied. I do not consider Harold Stark'sgeneral testimony to the effect that he did not "discuss" theUnionwithemployees to constitute a denial ofMaksymchak's testimony as to his reinstatement requests.Credibility findings as to the incidents are made hereafter.F. Evans'Request forReinstatementOn the Monday following the discharges, when RogerEvans returned to the Respondent to get his pay, he askedHarold Stark whether Stark could not give him and Thomp-son another chance. Harold Stark's testimony is that he saidno-"that is the last chance you had."G. The May 14 Conversation Between George Petersand Fred StarkOn Monday, May 14, 1973, Fred Stark and Harold Starkcame to ajobsite at 145th St. and Jamaica Avenue. Accord-ing to the testimony of George Peters, while Harold Starkwas inside the building, Fred Stark called Peters aside out-side the building, and told Peters that he had just fired fourof Peters' men because they had joined the Union, namingthem. Fred Stark then said to Peters, "I'm surprised at you,Mr. Peters, you're supposed to be my foreman, you know,you're not supposed to be joining a union . . . you stabbedme in the back." Fred Stark went on to say, however, thathe would "forget all about it," that Peters could go back towork "and just stay away from the union." Peters' testimonyis that he said that he would think about it.Harold Stark admitted being at the location with his fa-ther on the day in question, but denied that such a conversa-tion, or any conversation between his father and Peters,took place, terming it "impossible," because he was with hisfather during the entire time they were at the premises.Peters' testimony is that it was "impossible" for HaroldStark to have heard the conversation, because Harold wasinside the building at the time. Fred Stark did not testify,though present in the hearing room throughout the hearing.The conflict is resolved at a later point.H. The Termination of OrtizFelipe Ortiz was a porter in one of the Respondent'sapartment buildings, in which George Peters andhis wifeMarie lived. Ortiz' job was to keep the public portions of theinterior of the building clean, and also the exterior, includ-ing the grounds. Ortiz was terminated on May 16, 1973,according to the General Counsel, because he refused topick up dogmanure onthe grounds with his hands as or-dered by Harold Stark. According to the Respondent, Ortizquit rather than clean up the outside of the building.Ortiz is primarily literate in the Spanish language. Myestimate, from observation of him as a witness, is that he hassmall command of the Englishlanguage. In addition he isaffected with a severe physical speech handicap. I foundhim of such minimal intelligibility in the Englishlanguageas to require the services of a Spanish interpreter.Becauseof the speech handicap, however, the interpreter also haddifficulty with substantial portions of Ortiz' testimony, amaterial part of which he found untranslatable.Ortiz' testimony to the effect that Harold Stark orderedhim to pick the dogs' droppings with his hands was corrobo-rated by Mrs. Marie Peters and by employee Kenroy Bish-op. Both testified, consistently with Ortiz, that Mrs. Petersand Ortiz protested that Ortiz should be allowed to get ashovel and broom from the basement but that Harold Starkinsisted that Ortiz pick up the droppings with his hands.When Ortiz refused, Stark told him that if he would not doit, to go home.Harold Stark denied that he ordered Ortiz to pick up thedog droppings with his hands. His testimony is that Ortizrefused to clean out litter, including dog manure, from sev-eral busheson the grounds, claiming that that was not hisjob.Harold Stark's testimony was corroborated by Law-rence Moultrie, an employee.Credibility resolutions are made hereafter.I.May17, 19731.The discharge of George PetersOn Tuesday, May 15, 1973, after work, George Peterstold Fred Stark that he would not be in the next day. WhenFred Stark asked him why, Peters replied that he had beenspitting blood and that he was going to the Veteran's Ad-ministration Hospital .4 According to Peters, Fred Stark toldhim to "make sure you stay away from the Union."Peters' statement to Fred Stark was untrue. The real rea-son he took off on May 16 was to take Charles Thompson,Roger Evans, Wayne Huff, and Jeffrey Maksymchak to theUnion, where they gave affidavits concerning their dis-charges. Peters' testimony is that he did not tell Fred Starkthe truth because of the warning he had previously receivedfrom Stark concerning the Union.On May 16, in the morning, Peters took the dischargedquartet to the union headquarters in his car. They wereapparently observed by someone who reported the matterPeters' undisputed testimonyis that he hadthis condition as a conse-quence of an on-the-jobinjury incurredin the employment of the Respon-dent aboutDecember 1971. FRED STARKto Fred Stark.On the following morning when Peters reported at theoffice he was discharged by Fred Stark. According to Pe-ters, Fred Stark said to him: "I see you went to the Unionagain yesterday. I told you to stay from the Union .. .evidentally [sic],Mr. 'Peters, you don't learn . . . you'refired.Give me all your keys."Fred Stark did not testify as to the discharge of Peters.Harold Stark testified that he was in the office at the time.He denied Peters' version of the incident. Harold Stark'stestimony on direct examination as to the incident is asfollows:Q.What happened whenPeters came in?A.Well, he walkedin and thenmy father told him,he says, "You are a liar and I don't trust you. Youweren't at the VA Hospital when you said you were."He says, "You are fired" and let him go. That is whenhe walked in.Q. Did Peters say anything?A. He didn't say anything. He just walked aroundand walked out.Harold Stark also denied Peters'testimony that FredStark made the statements about the Union in the dischargeinterview,to which Peters had testified.Credibilityfindings are made hereafter.2.Harold Stark's statements to Kenroy BishopOn the same morning, shortly after Peters' discharge,according to the testimony of Kenroy Bishop, Harold Starkspoke to him about the Union.Bishop's testimony is that Harold Stark took him into theback of the office and told him that he must "give up on theunion, because it won't come here." According to Bishop,Stark further said that "he had already fired everybody whohad signed for the union, except me." Bishop testified thatHarold Stark also said that he had just fired Peters, but didnot say why, or indicate that it was because of the Union.Either on that occasion, or later in the day, according toBishop, Harold Stark told him that "the Union is no good... they're going to mess this place up."Harold Stark testified that he did not "discuss" the Unionwith employees. However, he did not specifically deny orrefer to these conversations in his testimony. Credibilityresolutions as to them are made hereafter.J.CredibilityResolutions and ConclusionsAs is apparent from the foregoing recital,the case re-volves substantially around credibility resolutions. If thesubstance of the General Counsel's testimony is acceptedthe complaint is substantiated.If the substance of the testi-mony of the Respondent is accepted the complaint falls.-Itseems apparent that,in a number of instances,there mustbe deliberate falsification of testimony by one side or theother:It is not possible that there could be honest misunder-standing with respect to some of the incidents.213Both the General Counsel and the Respondent insistupon the credibility of their witnesses and the incredibilityof the opposing testimony. The Respondent's brief is devot-ed almost wholly to an attack upon the credibility of theGeneral Counsel's witnesses. To this end counsel for theRespondent has painstakingly analyzed all the evidence ofthe witnesses and has pointed out various inconsistencies inthe testimony of the witnesses for the General Counsel.These exist, but so do inconsistencies in the testimony of theRespondent'switnesses. In arriving at the findings herein Ihave taken into consideration the fact that the Respondenthad previously entered into a collective-bargaining contractwith theUnion covering another segment of theRespondent's operations.In determining who is to be believed, certain backgroundand objective factors must be considered. Thus, we beginwith the fact that on the day after the Respondent receivedthe letter from the Union advising the Respondent of theUnion's claim to recognition, four of the seven employeeswho had designated the Union were terminated. And within6 days thereafter two more were terminated. Coincidence,of course, is not a substitute for proof, but neither may itbe ignored in determining the existence of proof.Also, some of the General Counsel's evidence and testi-mony indicative of opposition by the Respondent to theUnion is not specifically denied. As hasbeen seen,HaroldStark told Kenroy Bishop that he had fired everybody whohad signed for the Union except Bishop, and that the Unionwas no good and would mess the place up. The Respondentattacks Bishop's testimony as a deliberate lie. However, ithas been noted that, although Harold Stark testified in gen-eral termsthat he did not discuss the Union with employees,he did not specifically deny Bishop's testimony as to thesestatements. I do not find persuasive the supposition that theonly remaining member of the group which had signedunion cards who had not been discharged, and who at thetime of his testimony was still in the Respondent's employ,would deliberately fabricate testimony against the Respon-dent. In addition it is to be noted that Bishop's testimonydoes not attribute to Harold Stark a declaration that Starkhad fired the employees for union activity. I think it a fairinferencethat if Bishop were deliberately lying he wouldhave added that admission by Stark. These factors appearto me confirmative of my conclusion, based on observationof Bishop's demeanor, that Bishop is a crediblewitness.Itwill also be recalled that Maksymchak testified thatafter repeated efforts to have Harold Stark rehire him, Starkfinally told him that he could have his job back if he got outof the Union. This testimony is also not specifically denied.In the light of that fact, and the further fact that the Respon-dent offered' no explanation for its failure to rehire Mak-symchak, and from my observation of the witnesses, I creditMaksymchak's testimony in that regard.In addition, in a number of important instances HaroldStark's testimony is not corroborated, though it was withinthe Respondent's power to do so. Thus, Fred Stark was notcalled as a witness, though present in the hearing roomthroughout the hearing. No explanation is advanced for thisomission. In the incidents involving George Peters and FredStark, all disputed, the Respondentreliessolely on the testi-mony of Harold Stark. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent, citingN.L.R.B. v. Century BroadcastingCorporation,419 F.2d 771, 776-777 (C.A. 8, 1969), appearsto contend that no adverse inference can be drawn from itsfailure to call Fred Stark. It is true, as the court held in theCentury Broadcastingcase, that the failure of a respondentto present evidence has no effect on the burden of proof,and no inferencesof wrongdoing can be drawn from therespondent's failure to disclaim the Board's allegations.However, where the General Counsel presents evidencewhich, if accepted, establishes a material fact, the failure ofa respondent to produce evidence, including testimony, initspossession or control with respect to the existence ornonexistence of the fact, is a relevant consideration in de-termining whether to find the fact. SeeGoodyear Tire &Rubber Company,190 NLRB 84, 86, fn. 3;N. L. R. B. v. Mon-umental Life Insurance Company,162 F.2d 340, 343 (C.A. 6,1947). TheCentury Broadcastingcase is not contrary author-ity in that regard. The issue there was simply whether, in theabsence of any evidence by the General Counsel to establishthe existence of company knowledge of union activities, theBoard could properly find that the respondent's failure tointroduce evidence denying such knowledge warranted aninference that the knowledge existed. No such situation ispresented here. In each instance where significance hasbeen found in the Respondent's failure to present evidencein its possession respecting a material issue, there is evi-dence in the record which, if accepted, establishes the exis-tence of the fact found.We turn then to the particular incidents which are indispute.K. The May 11 TerminationsHere, too, the dispositive issue is which is the correcttestimony, or which more closely approximates the facts:theGeneralCounsel'sortheRespondent's?TheRespondent's position is that the General Counsel's wit-nesses lied.We begin with the contentions: The General Counsel's isthat Thompson, Evans, and Huff wereawaitingthe arrivalof Harold Stark in order to get help on the job, that Mak-symchak, because he was not feeling well, had tentativelydecided not to work that day, and that none of the employ-ees had had anything to drink. The Respondent's conten-tion is that Thompson quit, that Evans and Huff weredischarged for being drunk, and Maksymchak was dis-charged for refusing to work.5The Respondent's contention to the effect that Thomp-son quit is apparently based on the testimony of KarenGsell, which was referred to in footnote3, supra.As indi-cated there, I have concluded from all the circumstancesthat she misunderstood Thompson. I therefore find that5In oral argument the Respondent suggested that the quartet were refusingto work in order to compel the Respondent to recognize the Union. If thatwere so, the employees'action would have constituted a strike.Under ordi-nary circumstances,various exceptions aside,a strike for recognition is aprotected concertedactivity,and discharges therefore would constitute un-fair labor practices.However,there is no evidence here suggesting such astrike.The Respondent does not contend that it discharged any of the em-ployees for that reason.There is therefore no need to consider that question.Thompson was discharged .6Harold Stark's testimony to the effect that Thompson,Evans, and Huff were drunk, and that of the employees tothe effect that they had had nothing to drink that day, thuscollide head-on-the uncorroborated testimony of Starkagainst the mutually supportive testimony of the four em-ployees.If there was fabrication, it would seem more probablethat it was the one, rather than the four, who was lying. Itis,of course, possible that the testimony of four can becontrived, and that of one truthful; however the likelihoodof perjury or mistake becomes more remote in direct, oreven geometrical, proportion to the number of persons whotestify to a fact.Furthermoreit isof significance that during the sameperiod oftime, two others of the Respondent'switnesses,Karen Gsell and Helga Schenck, had occasion to talk to orto observe one or all of the four. Neither testified that anyof them were drunk or gave evidence of drinking. IndeedHelga Schenck specifically disclaimed any such assertion.In these circumstances it appears to me that the objectivefactors are supportive of my conclusion based on observa-tion of the witnesses, that the testimony of the four employ-ees isto be accepted and that of Harold Stark rejected.In that connection I have not overlooked the fact thatRoger Evans had on an occasion in the past been sent homefor drinking and given his job back on condition that he nolonger drink on the job. Nor the Respondent's undeniedevidence that Huff in the past had been drinking on the job.There is no evidence, however, that any such, or other,complaint had ever been made concerning Thompson. Ihave also taken into consideration the fact that HaroldStark had spoken to employees generally, though admitted-ly to no one in particular, warning them about drinking onthe job. I think it not without significance in this respect thatwhen Roger Evans applied for reinstatement on behalf ofhimself and Thompson he was told by Harold Stark thatthey had had their "last chance." Clearly Thompson hadhad no last chance. Nor had Maksymchak. For so far as thecontentions and the evidence reveals, Maksymchak hadnever. theretofore given the Respondent any cause for dis-satisfaction.In other instances, related hereafter, I find myself unableto accept the testimony of Harold Stark where denied byother witnesses. On the basis of my judgment as to thecredibility of the witnesses, and in the light of the objectivecircumstances, I am unable to accept Harold Stark's testi-mony as to the May 11 terminations. I accept as substantial-ly correct the testimony of the General Counsel's witnessesin that respect. To be sure, that testimony sometimes variesas to detail, but such fact, rather than detracting from credi-bility, appears to refute the suggestion that the stories werecontrived, or rehearsed.L.TheDischargeof OrtizThe incident involving the termination of Ortiz is also acredibility problem.The simple factual issue is whether, asOrtiz,Mrs. Peters,and KenroyBishop testified,Harold6The Respondent'sanswer, which originally admitted the discharge ofThompson,was amended at the hearing to allege that he quit. FPD STARKStark ordered Ortiz to pick up the dog droppings with,hisM. The Mayhands rather than permitting him to get a broom and shovel,or whether, as Harold Stark and Lawrence Moultrie testi-fied,Ortiz refused to clean out the bushes, claiming that itwas not his job.In view of Ortiz' limited English, and his speech handi-cap, it might have been possible, but for two facts, to con-clude that the whole business involved a simplemisunderstanding-on Ortiz' part as to what he understoodHarold Stark to be directing him to do, and on HaroldStark's part as to what he understood Ortiz to be refusingto do. However, I deem this not possible for two reasons,(1) the conflicting testimony of Stark, Moultrie, Mrs. Peters,and Bishop, all literate in English, as to what Stark directed,and (2) the unexplained failure of the Respondent to offerOrtiz his job back. In addition to my conclusion based uponobservation of the witnesses, I deem the latter circumstanceof significance in determining the facts of the incident.If the Respondent's testimony as to the incident is true,the Respondent may have been aware within 5 weeks there-after that Ortiz had misunderstood what Harold Stark hadbeen directing him to do. For on June 25, 1973, a hearingwas held before an unemployment insurance referee of theState of New York on Ortiz' claim for unemployment com-pensation. The referee found that Ortiz had refused to cleanup the front of the building, though provided with equip-ment, such as brooms, pails, and shovels. He was thereforedenied compensation on the ground that he had refused tocarry out the legitimate orders of his employer. Ortiz' testi-mony before the referee was presumably no different thanthat before me-if it was intelligible-but the referee ac-cepted the testimony of the Respondent 7In any event, at the instant hearing the Respondent wasunquestionablymade aware of Ortiz' asserted under-standing of Harold Stark's order. The Respondent was thusin a position to clarify the entire episode and perhaps makethe issue completely academic by simply offering Ortiz hisjob back on condition that he clean up the bushes using abroom and shovel. This the Respondent, without explana-tion, declined to do. I consider that circumstance to beinconsistent with the Respondent's version of the event .8Upon the basis of my observationof the witnesses to theincident who testified before me, I accept and credit thetestimony of Kenroy Bishop, Mrs. Peters, and Ortiz as to thecircumstances of Ortiz' termination, and reject that of Ha-rold Stark and Moultrie. I deem that conclusion to be rein-forced by the objective circumstances?7Apparently Ortiz testifiedin English at the unemployment insurancehearing.In viewof myexperience with Ortiz,I am at a loss to comprehendhow hecould havebeen understood in English.Portionsof the transcript ofthat hearing, readinto the instantrecord, are of no significant help on theissues.8 At the hearing the Respondentsought to question Ortiz as to whether hewished hisjob back. Upon objection by the General CounselI ruled the issueirrelevant unless the Respondent was prepared to offerOrtiz his job. TheRespondent's replywas that it was not prepared to make such an offer.v In attackingthe credibility of Ortizthe Respondentstates that Ortiidemeanor on the witness stand discloses that when given an order to workhe flies off the handleand becomesangry. This isbased on an incident whichoccurredduring the hearing.As hasbeen related, communicationwith Ortizwas difficult.At one pointduring the hearing,when the interpreter statedthat he wasunable to comprehendthe answer of Ortiz,Ortiz stood up,21514, 1974, Conversation Between Fred Starkand George PetersThe facts as to this incident have been given above. Ha-rold Stark denies that his father made the statements attri-buted to him by Peters, testifying that he was there the entiretime. Peters' testimony is that Fred Stark called him asideand spoke to him alone. Fred Stark did not testify. I havepreviously declined to accept Harold Stark's testimony inconnection with the May 11 and the Ortiz discharges. Simi-larly I am unable to credit his testimonyin this instance,particularly in the absence of testimony by Fred Stark. Inaddition, since Harold Stark's evidence in this regard wasmainly negative (that is, a denial that anything occurred),I find it difficult to accept the essential premise that hewould remember being on the job site at 145th St. andJamaica Avenue on May 14, 1973, between 12 and 1 o'clockin the company of his father. Secondly,assumingthat he didrecall being there on that date and time, it seems even moreprovidential that he would have been able to remember 10months later that it was "impossible" for his father to havespoken to Peters on that occasion outside Harold Stark'shearing. Indeed, Harold Stark testified that his father didnot say anything to Peters in his presence. Since Peters wasthe Respondent's foreman on the job, it seems implausiblethat there would have been no communication betweenFred Stark and Peters. These circumstances thus appear toconfirm my conclusion, based upon observation and de-meanor, that the testimony of Harold Stark is not to becredited. I have not overlooked the fact that Peters has hadtwo convictions for felony, pleaded guilty to a misdemeanor(assault), served time in prison, and was also found to haveviolated his parole. After weighing those circumstances andconsidering them in connection with my appraisal of thewitnesses, and the entire congery of facts, I have concludedthat Peters' testimony as to this incident is to be credited.N. The Discharge of George PetersHere again, the testimony is solely that of George Petersagainst that of Harold Stark, and again we have no testimo-ny from Fred Stark, who effectuated the discharge. On thebasis of my prior determination as to the respective credibil-ity of the witnesses, and in the light of the entire facts ofrecord, I accept George Peters' testimony in this instancealso, and reject that of Harold Stark.0. The Reasons for the TerminationsIt has been found that the reasons ascribed by the Re-banged on the witness stand in an apparentlyangrymanner, spokevolubly(apparently in Spanish),made a gesture,and then satdown.The interpreterwas able to translateonly a portion of Ortiz'statements:THE INTERPRETER: Just, I go home, and I think Spanish, English, Spanish,English. That's all I could get. Interpreter, Spanish. I understand-he'ssaying the interpreter understands a lot of Spanish.In my judgment this incident merely reflected the witness'frustration withhis inability to communicate. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent for the terminations of the employees are notsubstantiated by the evidence, and in some instances con-flict. Thompson, Evans, and Huff were not drunk or drink-ing.Maksymchak did not refuse to work. Ortiz did notrefuse to clean up the dog droppings with a broom andshovel. Though originally admitting that Thompson wasdischarged, the Respondent now contends that he quit. Andwhile it now asserts that Peters was discharged for lying, itgave the New York State unemployment compensation au-thorities a completely different explanation when Peters ap-pliedforunemployment compensation.There theRespondent stated that Peters had been discharged for mis-appropriation of a refrigerator and "misconduct," allega-tions which those authorities found unsustained.While Evans and Huff had been previously warned aboutdrinking on the job, and Evans given a "last chance," nosuch chance was given Thompson, who had never beforebeen involved in any drinking incident. And though thereis no evidence that Maksymchak had ever before given theRespondent cause for dissatisfaction, he was refused rein-statement though repeatedly requesting it. The Respondent,without explanation, declined to offer Ortiz his job back,even though it is apparent, if the Respondent's account ofhis termination were correct, that there could have been amisunderstanding, which, if the Respondent were acting ingood faith, it should have been prepared to, and which itwould have been in its interest to, dispel.Since the reasons advanced by the Respondent for thedischarges are thus untrue, what then were the real reasons?Upon the evidence, the only reasonable conclusion left tobe drawn is that the discharges were because of the employ-ees' union activity. It has been seen that within 7 days afterthe Respondent learned of the Union's claim all but one ofthe employees who signed union cards were discharged.Apart from inference, there is specific evidence indicative ofantiunion motivation. Thus we have Fred Stark's admissionto Peters in the May 14 conversation that he had just firedfour of Peters' men because they had joined the Union, andhis statement to Peters in discharging him that Peters hadbeen told to stay away from the Union but apparently couldnot "learn." Maksymchak was finally told by Harold Starkthat he could have his job back if he got out of the Union.Harold Stark told Kenroy Bishop that the Union was nogood and wouldmessthe place up, that all the union menexcept Bishop had been discharged, and that Bishop shouldget out of the Union. In these circumstances it must beconcluded that the employees were discharged because oftheir union activity.The Respondent contends that it had no knowledge of theunion activity, Harold Stark testifying, for example, that hewas not advised by his father of the receipt of the Union'sletter ofMay 8, until about May 13 or 14. I find theRespondent's contention incredible. There is direct evi-dence of the Respondent's knowledge in the evidence recit-ed above. Moreover, I deem it implausible that Fred Starkwould not have informed Harold Stark immediately of hisreceipt of the union letter. It seems evident that the Respon-dent had sources of information about employee move-ments.Thus, apart from the direct evidence recitedrold Stark's account, that Peters did not go to the VeteransAdministration on May 16. How he knew that is not ex-plained. There is no evidence that Fred Stark asked Petersfor an explanation. It thus seems a fair inference, as Peterstestified, that Fred Stark knew not only that Peters had notgone to the Veterans Administration, but that he had goneto the Union instead.P.Whether George Peters was a SupervisorThe Respondent contends that George Peters was a su-pervisor. The General Counsel contends the contrary. IfPeters was a supervisor, his discharge would not constitutea violation of Section 8(a)(3).Peters' job title was foreman. His job appears to be prop-ertymaintenance.He was givenhis assignmentsby Fred orHarold Stark each day, and assigned a crew of two or moremen, whom Peters would direct. He was not required to signinmornings, though other employees were. He workedalong with the crew. Thereis noevidence as to his pay.10 Hewas also assigned an apartment in which to live, rent andutilitiesfree. Since Peters' discharge the Respondent has nothired or designated a new foreman to replace him. Accord-ing to Harold Stark, Harold now spends more time on thejob, and less in the office, than he did previously.Peters' employmentstatuswith the Respondent beingestablished, the burden is on the Respondent to show super-visory status.Local 560, International Brotherhood of Team-sters (The Pennsylvania Railroad Company),127 NLRB 1327,1330;Local No. 636, Plumbers (The Detroit Edison Companyand Westinghouse Electric Corporation),123 NLRB 225, 230-231. The mere possession of the title "foreman" does notestablish supervisory authority.Local 636, supra.And thatone is "incharge" is also not sufficient.Local 560, supra.The Respondent's evidence as to Peters' supervisory sta-tus consists of testimony by Harold Stark and by employeeLawrence Moultrie. Moultrie's evidence is of little probativevalue. He at first testified in conclusory fashion that Petershad discharged some employees. Further examination re-vealed that that testimony was based on an incident inwhich Peters told two youths who would not work to "workor go home." The conclusory and unprobative character ofMoultrie's testimony is evident from his testimony as towhat then happened:THE WITNESS:They left, they quit,he fired them.THE WITNESS: No, when I say quit, he fired them. Thenthey left. That is what-they quit.Harold Stark's testimony is that Peters had authority todischarge employees. In addition he testified that Petersonce fired three youths who were not working. Specifically,heretofore, Fred Stark admittedly knew, according to Ha-10Harold Stark was unable to supply this information at the hearing. FRED STARKStark said that I to 2 years before, at the end of a work day,Peters told him that the youths were fooling around andwere not working and that he had discharged them.Peters denied firing or recommending the firing of any-one.With respect to the incident concerning the threeyouths, Peters testified that they did not come back to workafter the breaktime at 10 a.m. and that at around 10:30 hecalled Fred Stark on the telephone and advised him of thefact. At about 11 he again called Stark to say that the youthshad not come back. Fred Stark told him that if they re-turned to send them to the office, which Peters did whenthey returned around 2 p.m. Fred Stark did not, as we haveseen, testify. I have previously credited Peters' testimony inother particulars, and discredited Harold Stark's. In thisinstance I accept Peters' testimony and reject that of HaroldStark.I therefore find that the evidence does not establish thatGeorge Peters was a supervisor within the meaning of theAct.General ConclusionsOn the basis of the foregoing findings I find that theRespondent discharged and failed and refused to reinstateCharles Thompson, Roger Evans, Jeffrey Maksymchak,Wayne Huff, Felipe Ortiz, and George Peters, because theyhad joined and assisted the Union and engaged in concertedactivity for the purpose of collective bargaining and mutualaid and protection. By such conduct the Respondent violat-ed Section 8(a)(1) and (3) of the Act.It is further found that by interrogating and warningBishop and Peters concerning union activity, and by tellingMaksymchak that he could have his job back if he got outof the Union, the Respondent further violated Section8(a)(1) of the Act.IV. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices I shall recommend that it cease and desisttherefrom and take certain affirmative action in order toeffectuate the policies of the Act.Itwillbe recommended that the Respondent offerThompson, Evans, Maksymchak, Huff, Ortiz, and Petersimmediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their senior-ity and other rights and privileges, and make each of themwhole for any loss they may have suffered by reason of thediscrimination against them. Such reinstatement shall beeffected, and any back pay found to be due shall be comput-ed in accordance with the Board's usual policies in suchcases.Upon the foregoing findings and conclusions, and pur-suant to Section 10(c) of the Act, I hereby issue the follow-ing recommended:ORDER II217Fred Stark, Jamaica 201 St. Corp., Inc., and Jamaica 202St.Corp., Inc., New York, New York, their partners, offi-cers, agents, successors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in Local 32B, Service Em-ployees International Union, AFL-CIO, or any other labororganization, by discharging, refusing to reinstate or to re-hire employees, or by subjecting them to demeaning condi-tions of employment, or otherwise discriminating againstthem in any manner with regard to their hire and tenure ofemployment or any term or condition of employment.(b)Coercivelyinterrogatingemployeesconcerningunion activities, sympathies or membership.(c)Threatening employees with reprisals in employmentfor adherence to, or support or selection of, a union as abargaining representative.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Charles Thompson, Roger Evans, Wayne Huff,JeffreyMaksymchak, Felipe Ortiz, and GeorgePeters im-mediate and full reinstatement to their former or substan-tiallyequivalent positions,without prejudice to theirseniority or other rights and privileges.(b)Notify the above-named employees, if presently serv-ing inthe Armed Forces of the United States, of their rightto fullreinstatementupon application in accordance withSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Services.(c)Make whole Thompson, Evans, Huff, Maksymchak,Ortiz and Peters for any loss of earnings suffered by reasonof the discrimination against them.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay and the rights of reinstate-ment due under the terms of this Order.(e)Post at its places of business in New York, New York,copies of the attached notice marked "Appendix." 12 Copiesof said notice, on forms provided by the Regional Director11 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor Region 29 of the National Labor Relations Board, afterbeing duly signed by Respondent's authorized representa-tive,shall be posted by the Respondent immediately uponreceipt thereof, and maintained by it for 60 consecutivedays thereafter, in conspicuous places,including all placeswhere notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.